Exhibit 10.9

First Amendment to Non-Competition, Non-Solicitation, Non-Disparagement and

Confidentiality Agreement

This First Amendment to Non-Competition, Non-Solicitation, Non-Disparagement and
Confidentiality Agreement (“Amendment”) dated March 6, 2011, is between YRC
Worldwide Inc. (“YRCW”) and Sheila Taylor (“Taylor”). YRCW and Taylor are herein
sometimes referred to individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, YRCW and Taylor are parties to a Non-Competition, Non-Solicitation,
Non-Disparagement and Confidentiality Agreement dated November 25, 2009 (the
“Original Non-Compete”);

WHEREAS, the Parties now desire to amend the Original Non-Compete as provided in
this Amendment to only restrict or prohibit certain activities by Taylor with
regard to certain businesses as further described herein;

NOW, THEREFORE, in consideration of Taylor’s agreement to not resign her
employment prior to March 31, 2011, all of the foregoing, and the mutual terms,
agreements and conditions hereinafter set forth, YRCW and Taylor hereby agree as
follows:

1. Non-Competition. The Parties have agreed to amend certain restrictions set
forth in the second and third sentences in Section 1 of the Original
Non-Compete. Accordingly, the second and third sentences in Section 1 of the
Original Non-Compete shall be amended and restated in their entirety to read as
follows:

Therefore, you agree that so long as the Company employs you and during the
Restricted Period (defined below), you shall not, and shall cause your
controlled affiliates not to, directly or indirectly (other than in your
capacity as an employee of the Company), own, manage, engage in, operate,
control, work for, consult with, render services for, do business with, maintain
an interest in (proprietary, financial, or otherwise), or participate in the
ownership, management, operation, or control of any Restricted Business (as
defined below) in any geographic region for which you had direct or indirect
responsibility on behalf of the Company or in any geographic region for which
you had confidential information of the Company. For this purpose, “Restricted
Business” means (A) any of CH Robinson Co, Schneider National Logistics, Ryder
Carrier Management Services, Logistics Management Inc., Echo Global Logistics,
AFS Logistics, Capital Trans Solutions, Ozburn-Hessey Logistics, Unishippers,
Freightquote.com or any of their affiliates or successors, (B) any other company
listed under the “Less-Than-Truckload” or

 

FIRST AMENDMENT TO NON-COMPETITION, NON-SOLICITATION, NON-DISPARAGEMENT AND
CONFIDENTIALITY AGREEMENT -

PAGE 1



--------------------------------------------------------------------------------

“Truckload” columns of Attachment 1 hereto and (C) any third party logistics
provider that is a controlled affiliate of an entity described in clause (B). It
shall not be a violation of Sections 1 or 2 if you become the registered or
beneficial owner of up to 5% of any class of the capital stock of a business
that is either registered under the Securities Exchange Act of 1934, as amended,
or is traded on any foreign stock exchange or if you become employed by or
maintain an interest in a law, accounting, consulting or financial advisory firm
so long as you do not personally provide advice or services to any Restricted
Businesses, as an employee or interest owner during the Restricted Period.

2. Non-Solicitation. The Parties have agreed to amend Section 2.d. of the
Original Non-Compete. Accordingly, Section 2.d. of the Original Non-Compete
shall be amended and restated in its entirety to read as follows:

d. develop a business relationship with any actual or prospective client,
customer, supplier or licensor to cause, induce, or encourage such individual to
become a client, customer, supplier, or licensor of any Restricted Businesses.

3. Non-Disparagement. The Parties have agreed to amend Section 3 of the Original
Non-Compete. Accordingly, Section 3 of the Original Non-Compete shall be amended
and restated in its entirety to read as follows:

Except for truthful statements to comply with law or legal process, you
represent and agree that you will not make any derogatory, disparaging or false
statements intended to harm the business or personal reputation of YRCW or any
related companies or their officers and employees. Except for truthful
statements to comply with law or legal process, YRCW will not make or authorize
any derogatory, disparaging or false statements intended to your business
reputation or personal reputation.

4. Termination. The Parties have agreed to amend the Original Non-Compete by
adding a new Section 7 entitled “Termination.” Section 7 shall read as follows:

7. Termination. You shall have the right to terminate your obligations under
Section 1 hereunder after any rejection under section 365 of title 11 of the
United States Code of the Separation and Release Agreement, dated March 6, 2011,
by and between you and YRCW.

5. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one in the same instrument.

 

FIRST AMENDMENT TO NON-COMPETITION, NON-SOLICITATION, NON-DISPARAGEMENT AND
CONFIDENTIALITY AGREEMENT -

PAGE 2



--------------------------------------------------------------------------------

Agreed to by: YRC Worldwide Inc. By:  

        /s/ William Zollars

Name printed:  

        William Zollars

Title:  

        Chairman and CEO

Date:  

        March 6, 2011

    and     Sheila Taylor

Signature:  

      /s/ Sheila Taylor

Dated:  

            March 6, 2011

 

FIRST AMENDMENT TO NON-COMPETITION, NON-SOLICITATION, NON-DISPARAGEMENT AND
CONFIDENTIALITY AGREEMENT -

PAGE 3



--------------------------------------------------------------------------------

Attachment 1

to

First Amendment to Non-Competition, Non-Solicitation,

Non-Disparagement and Confidentiality Agreement

Dated 3-6-2011

 

LESS-THAN-TRUCKLOAD   TRUCKLOAD FedEx Freight   Schneider National Carriers YRC
National Transportation   Swift Transportation Con-way Freight   Werner
Enterprises UPS Freight   U.S. Xpress Enterprises ABF Freight System   Landstar
System YRC Regional Transportation   Knight Transportation Estes Express Lines  
Crete Carrier Corp. Old Dominion Freight Line   Con-way Truckload R+L Carriers  
TransForce Inc. Saia Inc.   Greatwide Truckload Averitt Express   Dart Transit
Co. Lynden Transport   Interstate Distributor Co. Southeastern Freight Lines  
Heartland Express Vitran Express   J.B. Hunt Truck TransForce Inc.   Western
Express AAA Cooper Transportation   Covenant Transport Central Transport
International   Celadon Group New England Motor Freight   CRST Van Expedited
Roadrunner Transportation Systems   Groupe Robert Pitt Ohio Express   NFI
Transportation Armour Transport   Mullen Group Calyx Transportation Group   USA
Truck Central Freight Lines   P.A.M. Transportation Services Dayton Freight
Lines   Gordon Trucking Inc. A. Duie Pyle Inc.   Challenger Group New Century
Transportation   Super Service LLC Daylight Transport   Mesilla Valley
Transportation Ward Trucking   Koch Companies Wilson Trucking   Epes Carriers
Watkins and Shepard Trucking   Day and Ross Transportation Group Milan Express
Co.   Transport America Oak Harbor Freight Lines   Cowan Systems   Paschall
Truck Lines   Clarke Inc.   Falcon Transport   Tango Transport   Roehl Transport
  SLH Transport   G&P Trucking   TransX   CalArk Inc.   USF Glen Moore